





EMPLOYMENT AGREEMENT




This Employment Agreement (the “Agreement”) is made by and between Arrogene
NanoTechnology, Inc., a California corporation (the “Company”), and Jeffrey
Sperber  (“Executive”) and entered into at Los Angeles, California, effective as
of July 21, 2011 (“the Effective Date”).




RECITALS




A.

As of the Effective Date, the Company has (i) optioned a license for certain
patented and patent pending technologies from Cedars Sinai Medical Center
(“CSMC”) as set forth in a License Agreement executed by the Company and CSMC on
or about December 23, 2009 (“the License Agreement”), for the Company’s use of
variant, breakthrough nano-biopolymers capable of acting as a drug delivery and
targeting platform for cancer therapies (“the Licensed Technology”); and (ii)
engaged the services of key scientific personnel to further develop such
technologies for commercial exploitation (collectively the “Business”).




B.

Executive is experienced, generally, in the Company’s Business, and is willing
to be employed by the Company in a confidential relationship wherein Executive,
in the course of the Executive’s employment with the Company, has and will
continue to become familiar with and aware of information as to the Company’s
Business, its potential customers and sub-licensees, and the Company’s specific
manner of doing business, and future plans with respect thereto, all of which
has been and will be established and maintained at great expense to the Company.
 This information, except as excluded in section 8(d) herein, is regarded by the
Company as non-public, proprietary trade secrets that constitute the valuable
goodwill of the Company.




Therefore, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:




1.

Employment and Duties.




(a)

The Company hereby employs Executive as Chief Financial Officer of the Company.
 As such, Executive shall have the responsibilities, duties and authority
customarily appertaining to such office.  In that regard, the Executive shall be
responsible, generally, for (i) supervising all finance and treasury functions
for the Company, (ii) supervising all accounting, financial record keeping and
preparation of internal financial statements, (iii) management of the Company’s
financial regulatory filings; (iv) interfacing with the Company’s outside
auditors and corporate legal counsel; and (v) recommending fiscal policies to
the Company’s Board of Directors (“the Board”), and such other duties as may be
reasonably assigned to Executive by the





1










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







Board and which are consistent with such position.  Executive hereby accepts
this employment upon the terms and conditions herein contained and, subject to
Section 1(c), agrees to devote a sufficient amount of the Executive’s full
productive time, attention and efforts during normal business hours to perform
the Executive’s duties in connection with the Business of the Company and its
affiliates.




(b)

Executive shall faithfully adhere to, execute and fulfill all lawful policies
established by the Company, to the extent such policies have been communicated
to Executive in writing and are not inconsistent with any of the terms of this
Agreement.




(c)

Except as set forth on Schedule 1(c) hereto, upon which the Executive shall
disclose any and all positions held as an officer of, or advisor, board member
or consultant to other business enterprises, Executive shall not, during the
term of the Executive’s employment hereunder, engage in any other business
activity pursued for gain, profit or other pecuniary advantage without giving
written notice thereof to the Board.  The foregoing limitation shall not be
construed as prohibiting Executive from (i) performing personal services as an
advisor, member of a board of directors or serving as a consultant, or serving
in executive roles, to companies with non-competitive businesses, and (ii)
making personal investments in such form or manner as will not violate the terms
of Section 3 hereof.  The Company acknowledges that it has been advised that the
Executive has other consulting and executive officer roles with other companies
as of the Effective Date.  Notwithstanding the preceding provisions of this
Section 1(a) through (c), the Executive may devote less than the Executive’s
full productive time and energies to performing the Executive’s duties hereunder
so long as such other duties do not conflict with the Executive’s role as an
officer of the Company.  If the Board requires the Executive to cease acting as
an officer of other companies, the Executive may still perform services as an
advisor or consultant during non-regular business hours of the Company.  




2.

Compensation.  For all services rendered by Executive, the Company shall
compensate Executive as follows:




Base Compensation. The Base Compensation payable for the personal services of
the Executive during the Term (defined below) shall be an hourly consulting fee
of $120.00 per hour expended by the Executive each calendar month up to a
maximum of $10,000.00 per calendar month. At such point in time as the Board, in
its absolute and sole discretion, advises the Executive, in writing, that the
needs of the Business require the Executive to devote the Executive’s full time
and productive energies to performing services to the Company, then the Company
and the Executive shall have ninety (90) days, from the date of the Company’s
written note, to negotiate, in good faith, a mutually acceptable compensation.
 If the Executive declines the request to perform services on a full time basis,
or the parties hereto are unable to reach agreement, after mutually negotiating
in good faith, on a mutually acceptable compensation arrangement, then after an
additional ninety (90) day period, this Agreement shall be deemed





2










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







null and void upon receipt of a written declination from the Executive, the
Executive shall cease rendering services, and the Company may hire another
individual to perform the Executive’s duties.  In the event of such declination,
the Company shall have no obligation to pay any severance or other termination
benefits as provided herein.  




On an annual basis on or before December 1st of each year during the Term, the
amount of Base Compensation payable to the Executive shall be reviewed by the
Board, and such Base Compensation may, in the sole discretion of the Board, be
adjusted at its discretion in light of the Executive’s position,
responsibilities, performance and such other factors that the Board deems
appropriate; provided, however, as adjusted Base Compensation may not be less
than that amount in effect on the Effective Date.




(b)

Annual Bonus.  The Company will adopt an annual performance bonus plan under
which Executive and other key executive officers of the Company will be eligible
to receive annual performance bonus awards (i.e., the “Annual Bonus”) in an
amount that is comparable to those similar annual performance bonuses paid to
senior executives of companies engaged in businesses similar to the Company’s
Business, in general, and as determined by the Board in the Board’s absolute and
sole discretion.  The Annual Bonus payable to the Executive shall not exceed
Forty Percent (40%) of the Base Compensation actually paid to the Executive.
 Any portion or all of the Annual Bonus payable for the Executive’s services may
be in the form of cash, shares of the Company’s common stock, or options to
acquire the Company’s common stock as determined by the Board subject to (i)
such commercially reasonable restrictions as may be imposed by the Board and
agreed upon by the Executive, (ii) such Annual Bonus being granted by the
Company shall occur on or before March 31st of each year during the Term, (iii)
the Company’s achievement of milestones or benchmarks established by the Board
on or before March 31st of each year for such calendar year, and (iv) the option
price for the shares shall be at the fair market value of the Company’s common
stock as of the option grant date. As of the Effective Date, the two milestones
for calendar year 2011 shall be (x) the Company’s successful completion of a
public offering of the Company’s common stock with a capital raise of at least
$2.0 million, (y) the Company’s exercise of its option for license of the
Licensed Technology pursuant to the License Agreement and (z) the effectiveness
of a successful filing of an S-1 securities registration with the Securities
Exchange Commission for an initial public offering of common stock by the
Company.




In addition to the preceding, the Executive shall be entitled to an option to
acquire 300,000 shares of the Company’s common stock at an exercise price
established by the Board at the time of the Company’s reorganization transaction
with SKRP 16 with the shares underlying the options to be registered for sale in
connection with the Company’s planned initial public offering of its common
stock pursuant to the S-1 registration to be filed by the Company.




(c)

Executive Perquisites and Benefits.  Executive shall be entitled to receive





3










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







additional benefits and compensation from the Company in such form and to such
extent as specified below:




(i)

Reimbursement for all business travel and other out-of-pocket expenses
reasonably incurred by Executive in the performance of the Executive’s duties
pursuant to this Agreement and in accordance with the Company’s policy for its
senior executive officers.  All such expenses shall be appropriately documented
in reasonable detail by Executive on a monthly or more frequent basis upon
submission of any request for reimbursement, and in a format and manner
consistent with the Company’s expense reporting policy.




(ii)

Executive shall be entitled to participate in all incentive compensation plans
and to receive all fringe benefits and perquisites offered by the Company or to
any of the Company’s other principal executives, including, without limitation,
participation in the various employee benefit plans or programs provided to the
employees of the Company in general, subject to the regular eligibility
requirements with respect to each of such benefit plans or programs, and such
other benefits or prerequisites as may be approved for Executive by the Board
during the term, all on a basis as favorable to Executive as may be provided or
offered to other similar senior executive officers of the Company.




(iii)

Executive shall be entitled to vacation in accordance and in parity with the
policies of the Company for its senior executive officers.




(iv)  

Executive shall be entitled to participate in any and all stock option plans and
programs and/or similar compensatory arrangements, whether qualified or
non-qualified for favorable tax deferred treatment pursuant to the Internal
Revenue Code of 1986, as amended, in which other senior executive officers of
the Company are entitled to participate.  




3.

Non-Competition Agreement.




(a)

Executive acknowledges that as a consequence of his employment with the Company,
he will be furnished or have access to Confidential Information (as defined
below).  Executive further recognizes that the Company’s willingness to enter
into this Agreement is based in material part on Executive’s agreement to the
provisions of this Section 3 and that Executive’s breach of the provisions of
this Section 3 could materially damage the Company.  Subject to the further
provisions of this Agreement, Executive will not, during the Term of his
employment with the Company and for a period of one year immediately following
the termination of such employment for any reason, directly or indirectly, for
the Executive or on behalf of or in conjunction with any other person, company,
partnership, corporation or business





4










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







of whatever nature:




(i)

engage, as an officer, director, shareholder, owner, partner, joint venturer, or
in a managerial capacity, whether as an employee, independent contractor,
consultant or advisor, or as a sales representative, whether paid or unpaid, in
any business similar in

nature or scope to the Business of the Company, and the marketing and/or
provision of related services within 50 miles of where the Company or any of
subsidiary or sister company of any of the foregoing operated within two (2)
years prior to such time (the “Territory”);  




(ii)

call upon any person who is, at such time, an employee of the Company for the
purpose or with the intent of enticing such employee away from or out of the
employ of the Company; and/or




(iii)

call upon any prospective acquisition candidate, on Executive’s own behalf or on
behalf of any competitor in the Business, which candidate was, to Executive’s
knowledge after due inquiry, either called upon by the Company or for which the
Company made an acquisition analysis, for the purpose of acquiring such entity;




Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Executive from acquiring as an investment (i) of not more than 5% of
the capital stock of a competing business, whose stock is traded on a national
securities exchange, the NASDAQ Stock Market or on any over-the-counter or
similar market or (ii) not more than 5% of the capital stock (or any interest
convertible into such capital stock) of a competing business whose stock is not
publicly traded.




(b)

Because of the difficulty of measuring economic losses to the Company as a
result of a breach of the foregoing covenant, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, Executive agrees that foregoing covenant may be
enforced by the Company, in the event of breach by the Executive, by
injunctions, restraining orders, and orders of specific performance issued by a
court of competent jurisdiction.  Executive further agrees to waive any
requirement for the Company’s securing or posting of any bond in connection with
such remedies.




(c)

It is agreed by the parties that the foregoing covenants in this Section 3
impose a reasonable restraint on Executive in light of the activities and
business of the Company on the date of the execution of this Agreement and the
current plans of the Company; but it is also the intent of the Company and
Executive that, subject to Section 3(g) hereof, such covenants be construed and
enforced in accordance with the changing activities, business and locations of
the Company during the term of Executive’s performance of services hereunder,
unless Executive was conducting such new business prior to the Company
conducting such new business.  For





5










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







example, if, during the Term, the Company engages in new and different
activities, enters a new business or establishes new locations for its current
or new activities or business in addition to or other than the activities or
business enumerated under the Recitals above or the locations currently
established therefor, then, subject to Section 3(g) hereof, through the Term of
this

covenant Executive will be precluded from soliciting the customers or employees
of such new activities or business or from such new location and from directly
competing with such new business activities, or locations within 100 miles of
where such new activities, business or locations are conducted, unless Executive
was conducting such new activities or business prior to the Company conducting
such new activities or business.




(d)

It is further agreed by the parties hereto that, in the event that Executive
shall cease to be employed hereunder and shall enter into a business or pursue
other activities not in competition with the Business of the Company in
locations the operation of which, under such circumstances, does not violate
clause (a)(i) of this Section 3, and in any event such new business, activities
or location are not in violation of this Section 3 or of Executive’s obligations
under this Section 3, if any, Executive shall not be chargeable with a violation
of this Section 3 if the Company shall, at any time after the termination of
Executive’s employment, enter the same, similar or a competitive (i) business,
(ii) course of activities or (iii) location, as applicable.




(e)

The covenants in this Section 3 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant.  Moreover, in the event any court of competent jurisdiction
shall determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent which the court deems reasonable, and the
Agreement shall thereby be reformed.




(f)

All of the covenants in this Section 3 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of such covenants. It is specifically agreed that the period of
one year (subject to the further provisions of this Agreement) following
termination of employment stated at the beginning of this Section 3, during
which the agreements and covenants of Executive made in this Section 3 shall be
effective, shall be computed by excluding from such computation any time during
which Executive is in violation of any provision of this Section 3.




(g)

Notwithstanding anything in this Section 3 to the contrary, this Section 3 shall
not operate to prohibit Executive from engaging in activities, directly or
indirectly, related to owning, developing or operating any other business
activity not competitive with the Company’s Business.








6










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







(h)

The Company and the Executive hereby agree that this covenant is a material and
substantial part of this transaction.




4.

Term; Termination; Rights on Termination.  The term of this Agreement shall
begin

on the Effective Date and continue for three (3) years (the “Initial Term”),
unless terminated sooner as herein provided; however, beginning on the third
(3rd) anniversary of the Effective Date and on each anniversary thereafter the
Term shall automatically continue for one year on the same terms and conditions
contained herein in effect as of the time of renewal (the “Extended Term”)
unless not less than six months prior to any such anniversary either party shall
give written notice to the other party that the term shall not be so extended;
provided further, however, upon a Change in Control (as defined in Section
11(d)) during the Initial Term or any Extended Term the term of this Agreement
shall automatically continue following such Change in Control for a period equal
to the then remaining term or one year, whichever period is longer (such longer
period being an Extended Term), unless earlier terminated as provided in Section
11. This Agreement and Executive’s employment may be terminated in any one of
the followings ways:







(a)

Death.  The death of Executive shall immediately terminate this Agreement with
no severance compensation due Executive’s estate; provided, however, for a
ninety (90) day period following Executive’s death, the Company, at its sole
cost and expense, shall continue to provide Executive’s then qualified
beneficiaries with coverage under the Company’s group health plan if and to the
extent that the Executive participated immediately prior to his death or a
successor plan thereto, subject to the terms of such plan as it may be amended
(“Company Health Plan”).  Thereafter, the Company shall provide continuation of
coverage elections to such qualified beneficiaries as are required by law.




(b)

Disability.  If Executive becomes entitled to and receives benefits under an
insured long term disability plan of the Company (i.e., if the Executive incurs
a “Disability”), the Company, with the approval of vote of at least Sixty Six
and Two Thirds Percent (66.67%) of the then existing members of the Board, may
terminate this Agreement and Executive’s services hereunder.  In the event this
Agreement is terminated as a result of Executive’s Disability, Executive shall
be entitled to receive the following compensation:




(i)  

for three (3) months following the date upon which there is made a determination
that the Executive has suffered a permanent disability (of either a physical or
psychologic nature) that prevents the Executive from performing the Executive’s
normal, full corporate duties (“the Determination”), then thereafter or until
his death, if earlier, the Company shall continue to pay Executive an amount
equal to his monthly base salary at the time of his termination, reduced by any
monthly benefits payable to Executive under any long term disability plan





7










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







maintained by the Company which provides benefits to the Executive; and,




(ii)

the Company, at its sole cost and expense, shall continue the coverage of
Executive and his qualified beneficiaries (assuming the Executive was provided

coverage and for as long as they are qualified beneficiaries thereunder) under
the Company’s Health Plan for as long as Executive continues to qualify for and
receive benefits under such plan, but not to exceed one (1) year; and (ii) for
an additional three (3) calendar months, the Company shall pay to the Executive
fifty percent (50%) of the Executive’s then prevailing monthly base
compensation.  Thereafter, the Company shall provide COBRA elections to
Executive and his qualified beneficiaries as required by law.







(iii)

During the first six (6) months of any period of disability, the Executive shall
be entitled to receive the full amount of any earned or accrued incentive
compensation otherwise payable as of the date of the Determination.




(c)

Cause.  The Company may terminate this Agreement and Executive’s services thirty
(30) days after written notice to Executive for “Cause”, which shall be deemed
to have occurred upon: (i) Executive’s willful and material breach of this
Agreement (which remains uncured at the end of such 30-day period); (ii) the
Executive’s gross negligence in the performance or intentional nonperformance
(in either case continuing for 30 days after receipt of written notice of need
to cure) of any of Executive’s material duties and responsibilities hereunder;
(3) a good faith determination by the Board of the Executive’s dishonesty or
fraud with respect to the business, reputation or affairs of the Company which
materially and adversely affects the Company (monetarily or otherwise); or (4)
the Executive’s conviction of a felony crime involving moral turpitude.  Any
termination for Cause must be approved by a vote of at least Sixty Seven and Two
Thirds Percent (66.67%) of the members of the Company’s Board.  For purposes
hereof, no act, or failure to act, on Executive’s part shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that Executive’s action or omission was in the best interest
of the Company.  Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to Executive a copy of a resolution duly adopted by the Board, finding that in
the good faith opinion of the Board that the Executive was guilty of conduct set
forth above and specifying the particulars thereof in detail.  In the event of a
termination for Cause, Executive shall have no right to any severance
compensation.  The services to be furnished by the Executive hereunder and the
rights and privileges granted to the Company by the Executive are of a special,
unique, unusual, extraordinary, and intellectual character which gives them a
peculiar value, the loss of which cannot be reasonably or adequately compensated
in damages in any action at law, and a breach by the Executive of any of the
provisions contained herein will cause the Company irreparable injury and
damage. The Executive





8










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







expressly agrees that the Company shall be entitled to seek injunctive and other
equitable relief to prevent a breach of this Agreement by the Executive. Resort
to such equitable relief, however, shall not be construed as a waiver of any
preceding or succeeding breach of the same or any other term or provision. The
various rights and remedies of the Company hereunder shall be

construed to be cumulative and no one remedy shall be exclusive of any other or
of any right or remedy allowed by law.




(d)

Without Good Reason.  Executive may, without Good Reason (as hereinafter
defined), terminate this Agreement and Executive’s employment, effective ninety
(90) days after written notice is provided to the Company.  If Executive resigns
or otherwise terminates his employment without Good Reason, Executive shall
receive no severance compensation.







(e)

Without Cause or for Good Reason.  Executive may only be terminated Without
Cause, except in the case of Disability, during either the Initial Term or
Extended Term if such termination is approved by a vote of at least Sixty Six
and Two Thirds Percent (66.67%) of the members of the Company’s Board of
Directors.  Should Executive be terminated by the Company without Cause, except
in the case of Disability, or should Executive elect to terminate this Agreement
with Good Reason during the first twenty four (24) months of the Initial Term,
so long as the Executive is then providing the Executive’s full productive time
and energies to the Company and is being paid the full amount of Base
Compensation payable pursuant to Section 2(a) above, the Executive shall receive
from the Company, in a lump sum payment due on the effective date of
termination, an amount equal to twelve (12) monthly payments of the Base
Compensation then payable pursuant to Section 2(a), and/or if such termination
without Cause occurs after the initial 24 months of the Term, then the Executive
shall be entitled to a payment in an amount equal to six (6) monthly payments of
the Base Compensation then payable pursuant to Section 2(a).  Further, any
termination by the Company without Cause or due to Disability or by Executive
for Good Reason shall operate to shorten the period set forth in Section 3(a)
and during which the terms of Section 3 shall apply to one year from the date of
termination of employment.




Executive shall have “Good Reason” to terminate this Agreement and the
Executive’s obligation to perform services hereunder as a consequence of any of
the following events: (a) a material reduction in his authority, title,
responsibilities or duties; (b) the relocation of the Company’s principal
executive offices to a location outside the Los Angeles Metropolitan area; (c)
the assignment to Executive of any duties or responsibilities which are
materially inconsistent with Executive’s title, position or responsibilities as
in effect immediately prior to such assignment; (d) the failure by the Company
to continue in effect any employee benefit plan in which Executive participates
and/or any perquisite provided Executive, which is (are) material to Executive’s
total compensation and benefits, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan
or perquisite, or





9










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







the failure by the Company to continue Executive’s participation therein, or any
action by the Company which would materially reduce Executive’s participation
therein or reward opportunities thereunder; (e) the failure of the Company to
obtain a satisfactory agreement from any successor or assign of the Company to
assume and agree to perform this Agreement, as

contemplated in Section 10; or (f) a material breach of this Agreement by the
Company; provided, however, Good Reason shall exist with respect to a matter
only if such matter is not corrected by the Company within 30 days of its
receipt of written notice of such matter from Executive.




(f)

Earned Payments and Vested Rights.  Upon termination of this Agreement for any
reason provided in (d) or (e) above, in addition to the above payments, if any,
Executive shall be entitled to receive all compensation earned, accrued vacation
and reimbursements due through the effective date of termination, paid to
Executive in a lump sum on the effective date of termination.  In addition, a
termination of this Agreement shall not alter or impair any of Executive’s
vested rights or benefits, if any, under any (i) employee benefit plan of the
Company or (ii) deferred compensation plan, including, without limitation, any
stock option plan, of the Company.  All other rights and obligations of the
Company and Executive under this Agreement shall cease as of the effective date
of termination, except that Executive’s obligations under Sections 3, 5, 6, 7,
and 8 herein and the Company’s obligations pursuant to Section 14 shall survive
such termination in accordance with their terms, unless or except as expressly
provided otherwise in this Agreement.




(g)  

Non-Solicitation.  In the event of termination of this Agreement, the Executive
will not, for a period of three (3) years thereafter, directly or indirectly,
induce or attempt to induce or solicit any managerial, administrative, sales or
supervisory employee of the Company or any of its affiliates to render services
to any other person, firm or corporation.




5.  

Return of Company Records.  All records, designs, patents, business plans,
financial statements, manuals, memoranda, lists and other property delivered to
or compiled by Executive by or on behalf of the Company or its representatives,
vendors or customers which pertain to the business of the Company shall be and
remain the property of the Company, as the case may be, and be subject at all
times to their discretion and control.  Likewise, all correspondence, reports,
records, charts, advertising materials and other similar data pertaining to the
business, activities or future plans of the Company which is collected by
Executive shall be delivered promptly to the Company without request by it upon
termination of Executive’s employment and Executive shall not retain any copies
of the same.




6.

Intellectual Property.  Executive acknowledges that the relationship between the
parties hereto is exclusively that of employer and employee and that the
Company’s obligations to the Executive are exclusively contractual in nature.
Executive shall disclose promptly to the Company any and all conceptions, ideas,
designs, plans, know-how, processes, improvements





10










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







and other discoveries, whether patentable or not, which (i) are conceived or
made by Executive, solely or jointly with another, during the period of
employment or thereafter, (ii) are directly related to the Business or
activities of the Company, and (iii) Executive conceives as a result of the
Executive’s employment by the Company, including any predecessor (collectively,
the

“Intellectual Property”).  The Company shall be the sole owner of all the fruits
and proceeds of the Executive’s services hereunder, all of which shall be deemed
‘work for hire’, including, but not limited to, all ideas, concepts, formats,
suggestions, developments, arrangements, designs, packages, programs, promotions
and other intellectual properties which the Executive may create in connection
with and during the term of this Agreement, free and clear of any claims by the
Executive (or any third party claims) of any kind or character whatsoever (other
than the Executive’s right to compensation hereunder).   The Executive shall, at
the request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right,
title and interest in or to any such properties.  Executive hereby assigns and
agrees to assign all the Executive’s interests therein to the Company or its
nominee.  Executive must also render to the Company, at the Company’s expense,
assistance in the perfection, enforcement and defense of any Intellectual
Property.    In conjunction with the preceding provisions of this Section, the
Executive shall execute and deliver that certain Non-Disclosure and Inventions
Agreement attached hereto as Exhibit “A”.




7.

Trade Secrets.  All memoranda, notes, records and other documents made or
compiled by the Executive, or made available to the Executive during the term of
this Agreement or subsequently during any at will employment period concerning
the business of the Company or its affiliates shall be the Company’s property
and shall be delivered to the Company on the termination of this Agreement or at
any other time on request. The Executive understands and agrees that in the
course of employment with the Company, the Executive may obtain access to and/or
acquire Confidential Information (as defined in Section 8 below), all of which
information the Executive understands and agrees would be extremely damaging to
the Company if disclosed to a competitor or made available to any other person
or corporation. As used herein the term “competitor” includes, but is not
limited to, any corporation, firm or business engaged in a business similar to
that of the Company or its affiliate or subsidiary companies. The Executive
understands and agrees that such information is divulged to the Executive in
confidence and the Executive understands and agrees that, at all times, the
Executive shall keep in confidence and will not disclose or communicate
Confidential Information or any other secrets and confidential information on
the Executive’s own behalf, or on behalf of any competitor, if such information
is not otherwise publicly available, unless disclosure is made pursuant to
written approval by the Company or is required by law. In view of the nature of
the Executive’s employment and information which the Executive may receive
during the course of the Executive’s performing services hereunder, the
Executive likewise agrees that the Company would be irreparably harmed by any
violation of this Agreement and that, therefore, the Company shall be entitled
to seek an injunction prohibiting the Executive from any violation or threatened
violation of this





11










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







Agreement.




8.

Confidentiality.  




(a)

Executive acknowledges and agrees that all Confidential Information (as defined
below) of the Company is confidential and a valuable, special and unique asset
of the Company that gives the Company an advantage over its actual and
potential, current and future competitors.  Executive further acknowledges and
agrees that Executive owes the Company a fiduciary duty to preserve and protect
all Confidential Information from unauthorized disclosure or unauthorized use,
that certain Confidential Information constitutes “trade secrets” under
applicable laws and, that unauthorized disclosure or unauthorized use of the
Confidential Information would irreparably injure the Company.




(b)

Both during the Term and after the termination of Executive’s services for any
reason (including wrongful termination), Executive shall hold all Confidential
Information in strict confidence, and shall not use any Confidential Information
except for the benefit of the Company, in accordance with the duties assigned to
Executive.  Executive shall not, at any time (either during or after the term of
Executive’s employment), disclose any Confidential Information to any person or
entity (except other employees of the Company who have a need to know the
information in connection with the performance of their employment duties, and
who have been informed of the confidential nature of the confidential
information and have agreed to keep it confidential), or copy, reproduce,
modify, transmit, including electronic transmission, decompile or reverse
engineer any Confidential Information, or remove any Confidential Information
from the Company’s premises, without the prior written consent of the Board, or
permit any other person to do so.  Executive shall take reasonable precautions
to protect the physical security of all documents and other material containing
Confidential Information (regardless of the medium on which the Confidential
Information is stored).  This Agreement applies to all Confidential Information,
whether now known or later to become known to Executive.




(c)

Upon the termination of this Agreement with the Company for any reason, and upon
written request of the Company at any other time, Executive shall promptly
surrender and deliver to the Company all documents and other written material of
any nature containing or pertaining to any Confidential Information and shall
not retain any such document or other material.  Within ten days of any such
written request, Executive shall certify to the Company in writing that all such
materials have been returned.




(d)

As used in this Agreement, the term “Confidential Information” shall mean any
information or material known to or used by or for the Company (whether or not
owned or developed by the Company and whether or not developed by Executive)
that is not generally known to persons in the Business.  Confidential
Information includes, but is not limited to, the





12










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







following: all trade secrets of the Company; all information that the Company
has marked as confidential or has otherwise described to Executive (either in
writing or orally) as confidential;

all non-public information concerning the Company’s website, services,
prospective products or services, research, product designs, prices, product
costs, marketing plans, marketing techniques, market studies, test data,
customers, customer lists and records, suppliers and contracts; all of the
Company’s business records and plans; all of the Company’s personnel files; all
financial information of or concerning the Company; all information relating to
operating system software, application software, software and system
methodology, hardware platforms, technical information, inventions, computer
programs and listings, source codes, object codes, copyrights and other
intellectual property; all technical specifications; any proprietary information
belonging to the Company; all computer hardware or software manuals; all
training or instruction manuals; and all data and all computer system passwords
and user codes.  For purposes hereof, Confidential Information shall not include
such information (i) which becomes or is already known to the public through no
fault of Executive; or (ii) the disclosure of which (x) is required by law
(including regulations and rulings) or the order of any competent governmental
authority or (y) Executive reasonably believes is required in connection with
the defense of a lawsuit against Executive, provided that in either case, prior
to disclosing any information, Executive shall give prior written notice thereof
to the Company and provide the Company with the opportunity to contest such
disclosure.




(e)

Employee agrees that the Employee will not undertake planning for or
organization of any business activity competitive with Employer's business or
combine or join with other employees or representatives of Employer's business
for the purpose of organizing any such competitive business activity.




9.

No Prior Agreements.   Executive hereby represents and warrants to the Company
that the execution of this Agreement by Executive and the Employee’s employment
by the Company and the performance of the Executive’s duties hereunder will not
violate or be a breach of any agreement, including any non-competition
agreement, invention or secrecy agreement, with a former employer, client or any
other person or entity.  Further, Executive agrees to indemnify the Company for
any loss, including, but not limited to, reasonable attorneys’ fees and
expenses, the Company may incur based upon or arising out of Executive’s breach
of this Section 9.




10.

Assignment; Binding Effect.  Executive understands that he has been selected for
employment by the Company on the basis of his personal qualifications,
experience and skills.  Executive agrees, therefore, that the Executive shall
not assign all or any portion of the Executive’s obligations of performance
pursuant to this Agreement.  Subject to the preceding two sentences and the
express provisions of Section 12 below, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by the parties hereto and their
respective heirs, legal representatives, successors and assigns.  The Company
will require any successor (whether





13










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and assets of the Company to expressly assume
and agree in writing reasonably

satisfactory to Executive to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure of the Company to obtain such written
agreement prior to the effectiveness of any such succession shall be a material
breach of this Agreement.




11.

Change in Control.




(a)

In the event a Change in Control is initiated or occurs during the Initial Term
or an Extended Term, then the provisions of this Section 11 shall be applicable.







(b)

If, on or within two years following the effective date of a Change in Control
the Company terminates Executive’s employment other than for Cause or Disability
or Executive terminates the Executive’s employment for Good Reason, or if
Executive’s employment with the Company is terminated by the Company within
three months before the effective date of a Change in Control and it is
reasonably demonstrated that such termination (i) was at the request of a third
party that has taken steps reasonably calculated to effect a Change in Control,
or (ii) otherwise arose in connection with or anticipation of a Change in
Control, then Executive shall receive from Company, the greater of (A) a lump
sum payment due on the effective date of termination, equal to twelve (12)
months’ Base Compensation payable pursuant to Section 2(a) above at the rate
then in effect, or (B) the base salary for whatever period is then remaining on
the Initial Term or the Extended Term, as the case may be, which payment shall
be in lieu of any amounts otherwise payable pursuant to Section 4(d).




(c)

A “Change in Control” shall be deemed to have occurred if:




(i)

any person, entity or group (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”), other
than the  Company or an employee benefit plan of the Company, acquires, directly
or indirectly, the beneficial ownership (as defined in Section 13(d) of the Act)
of any voting security of the Company, and immediately after such acquisition
such person, entity or group is, directly or indirectly, the beneficial owner of
voting securities representing 40% or more of the total voting power of all of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors;




(ii)

upon the first purchase of common stock of the Company pursuant to a tender or
exchange offer (other than a tender or exchange offer made by the Company);








14










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







(iii)

the stockholders of the Company shall approve a merger, consolidation,
recapitalization or reorganization of the Company, or a reverse stock split of
outstanding voting securities, or consummation of any such transaction if
stockholder approval is not

obtained, other than any such transaction which would result in at least 75% of
the total voting power represented by the voting securities of the surviving
entity outstanding immediately after such transaction being beneficially owned
by the holders of all of the outstanding voting securities of the Company
immediately prior to the transactions with the voting power of each such
continuing holder relative to other such continuing holders not substantially
altered in the transaction;




(iv)

the stockholders of the Company shall approve a plan of complete liquidation or
dissolution of the Company, or an agreement for the sale or disposition by the
Company of all or substantially all of its respective assets;




(v)

if, at any time during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of the Company cease for any
reason to constitute at least a majority thereof, unless the election or
nomination for the election by the Company’s stockholders of each new director
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of the period;




(vi)

any person, entity or group (as such terms are defined in Sections 13(d) and
14(d)(2) of the Act), other than the Company or an employee benefit plan of the
Company, acquires, directly or indirectly, the beneficial ownership (as defined
in Section 13(d) of the Act) of any voting security of the Company and
immediately after such acquisition such person, entity or group is, directly or
indirectly, the beneficial owner of voting securities representing 50% or more
of the total voting power of all of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors; or




(vii)

the Company merges or consolidates with or into, or sells all or substantially
all of its assets to, a person, entity or group, the Company or an employee
benefit plan of the Company.




(d)

Notwithstanding anything in this Agreement to the contrary, a termination
pursuant to Section 11(b) shall operate to automatically waive in full the
non-competition restrictions imposed on Executive pursuant to Section 3.




(e)

If it shall be determined that any payment made or benefit provided to Executive
in connection with a change in control (as defined in Section 280G of the
Internal Revenue Code





15










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







of 1986, as amended (the “Code”), or any successor thereto) of the Company
occurring after the Effective Date and on or before the termination of this
Agreement, whether or not made or provided pursuant to this Agreement, is
subject to the excise tax imposed by Section 4999 of the Code, the Company shall
pay Executive an amount of cash (the “Additional Amount”) such that

the net amount received by Executive after paying all applicable taxes on such
Additional Amount and any penalties, interest and other reasonable costs
incurred as a result of such excise tax or additional payment, shall be equal to
the amount that Executive would have received if Section 4999 were not
applicable.




12.

No Mitigation or Offset.  Executive shall not be required to mitigate the amount
of any Company payment provided for in this Agreement by seeking other
employment or otherwise.  The amount of any payment required to be paid to
Executive by the Company pursuant to this Agreement shall not be reduced by any
amounts that are owed to the Company by Executive, provided that Executive
executes and delivers to the Company a promissory note evidencing a promise by
Executive to pay the full amount of any amounts owed to the Company within 12
months from the date of Executive’s termination of employment.




13.

Release.  Notwithstanding anything in this Agreement to the contrary, Executive
shall not be entitled to receive any severance payments pursuant to Sections 4
or 11 of this Agreement unless Executive has executed (and not revoked) a
general release of all claims Executive may have against the Company and its
affiliates in a form of such release reasonably acceptable to the Company.




14.

Insurance; Indemnification.  The Company agrees to obtain and maintain a policy
of directors and officers insurance as part of the Company’s general
comprehensive business liability insurance with a policy limit of not less than
Three Million Dollars ($3.0 million) and provide a certificate of insurance
evidencing the existence of such coverage to the Executive.  In the event
Executive is made a party to any threatened, pending or completed action, suit
or proceeding, whether civil, criminal, administrative or investigative (other
than an action by the Company against Executive), by reason of the fact that the
Executive is or was performing services under this Agreement or as an executive
officer of the Company prior to the date of this Agreement, then the Company
shall indemnify Executive against all expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement, as actually and reasonably
incurred by Executive in connection therewith.  In the event that both Executive
and the Company are made a party to the same third-party action, complaint, suit
or proceeding, the Company agrees to engage competent legal representation, and
Executive agrees to use the same representation, provided that if counsel
selected by the Company shall have a conflict of interest that prevents such
counsel from representing Executive, Employee may engage separate counsel and
the Company shall pay all reasonable attorneys’ fees and reasonable expenses of
such separate counsel.  Further, while Executive is expected at all times to use
the Executive’s best





16










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







efforts to faithfully discharge the Executive’s duties under this Agreement,
Executive cannot be held liable to the Company for errors or omissions made in
good faith where Executive has not exhibited gross, willful and wanton
negligence and misconduct nor performed criminal and fraudulent acts which
materially damage the business of the Company.  The Company shall indemnify
Executive against and hold Executive harmless from any costs, liabilities,
losses and

exposures for Executive’s services as an employee, officer and director of the
Company (or any successor) to the maximum extent permitted under applicable law.




15.

Complete Agreement. This Agreement supersedes, and replaces in full, all
representations, understandings and agreements (oral or written) between
Executive and the Company or any subsidiary of the Company or any of their
officers, directors or representatives existing as of the Effective Date and
covering the same subject matter as this Agreement.  This written Agreement is
the final, complete and exclusive statement and expression of the agreement
between the Company and Executive and of all the terms of this Agreement, and it
cannot be varied, contradicted or supplemented by evidence of any prior or
contemporaneous oral or written agreements.  This written Agreement may not be
modified after the Effective Date except by a further writing signed by a duly
authorized officer of the Company and Executive, and no term of this Agreement
may be waived except by writing signed by the party waiving the benefit of such
term.  Without limiting the generality of the foregoing, either party’s failure
to insist on strict compliance with this Agreement shall not be deemed a waiver
thereof.




16.

Notice.   Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:




To the Company:

The Board of Directors

Attn: Chairman of the Board

5777 W. Century Blvd. Ste. 360

Los Angeles, Calif. 90045




To Executive:




Notice shall be deemed given and effective on the earlier of three days after
the deposit in the U.S. mail of a writing addressed as above and sent first
class mail, certified, return receipt requested, or when actually received.
 Either party may change the address for notice by notifying the other party of
such change in accordance with this Section 16.




17.

Severability; Headings.  If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative.  The paragraph
headings herein are for reference purposes only and are not





17










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







intended in any way to describe, interpret, define or limit the extent or intent
of the Agreement or of any part hereof.




18.

Dispute Resolutions. Except with respect to injunctive relief as provided in
Section 3(b), neither party shall institute a proceeding in any court or
administrative agency to resolve a dispute between the parties before that party
has sought to resolve the dispute through direct

negotiation with the other party.  If the dispute is not resolved within two
weeks after a demand for direct negotiation, the parties shall attempt to
resolve the dispute through mediation.  If the parties do not promptly agree on
a mediator, the parties shall request the Association of Attorney Mediators in
Los Angeles, California to appoint a mediator with specific experience in
matters involving employment law in California.  If the mediator is unable to
facilitate a settlement of the dispute within a reasonable period of time, as
determined by the mediator, the mediator shall issue a written statement to the
parties to that effect and any unresolved dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by
arbitration, conducted before a panel of three arbitrators in Los Angeles,
California in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect.  The arbitrators shall have the
authority to order back-pay, severance compensation, vesting of options (or cash
compensation in lieu of vesting of options), reimbursement of costs and
expenses, including those incurred to enforce this Agreement, including
reasonable attorneys’ fees, and interest thereon.  A decision by a majority of
the arbitration panel shall be final and binding.  Judgment may be entered on
the arbitrators’ award in any court having jurisdiction.




19.

Governing Law.  This Agreement shall in all respects be construed according to
the laws of the State of California without regard to its conflicts of law
provisions.




20.

Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.




21.

Attorneys Fees.  If any legal action arises under this Agreement or because of
any asserted breach of it, the prevailing party shall be entitled to recover all
costs and expenses, including reasonable attorney fees as an element of costs,
incurred in enforcing or attempting to enforce any of the terms, covenants, or
conditions, including costs incurred prior to commencement of legal action, and
all costs and expenses, including reasonable attorney fees, incurred in any
appeal from an action brought to enforce any of the terms, covenants, or
conditions.




22.

Binding Upon Successors.  All agreements, covenants, conditions and provisions
of this Agreement shall apply to and bind the heirs, successors and assigns of
all parties hereto.








18










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







23.

Captions.  The captions or headings at the beginning of each section hereof are
for the convenience of the parties only and are not a part of this Agreement.




24.

Amendment.  This Agreement can be modified or rescinded only in writing
expressly referring to this Agreement and signed by all of the parties.




25.

Invalidity of Provisions.  Every provision of this Agreement is intended to be
severable.  In the event that any term or provision hereof is declared by a
court of competent jurisdiction to be illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the balance of the
terms and provisions hereof, which terms and provisions shall remain binding and
enforceable, then to the extent possible all other provisions shall nonetheless
remain in full force and effect.




26.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instruments.




27.

Waiver.  No consent or waiver, expressed or implied, by either party to or of
any breach or default by the other in the performance by the other of its
obligations hereunder shall be deemed or construed to be a consent or waiver to
or of any other breach or default in the performance by such other party of the
same or any other obligations of such party hereunder.  Failure on the part of
either party to complain of any act or failure to act of any of the other party,
or to declare the other party in default, irrespective of how long such failure
continues, shall not constitute a waiver of such party of its rights hereunder.




28.

Survival of Representations.  The covenants of the Executive set forth herein
shall survive the termination of this Agreement.  




29.  

Assignment.  In the event of the merger or consolidation of the Company with any
other corporation or corporations, the sale by the Company of a major portion of
its assets or of its business and good will, or any other corporate
reorganization involving a change in voting control of the Company, this
Agreement may be assigned and transferred to such successor in interest as an
asset of the Company upon such assignee assuming the Company’s obligations
hereunder, in which event Executive agrees to continue to perform Executive’s
duties and obligations according to the terms hereof, to or for such assignee or
transferee of this Agreement. Executive shall not have any right to delegate or
transfer any duty or obligation to be performed by Executive hereunder to any
third party, nor to assign or transfer the right, if any, to receive payments
hereunder.




30.  

Force Majeure.  The Company shall not be liable for any damages, including,
without





19










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







limitation, incidental and consequential damages, arising out of the a party’s
failure to perform any obligation or duty hereunder if: (i) such failure was due
to circumstances beyond the party’s control, including, without limitation, acts
of God, labor disputes (including work stoppages), wars or other civil
conflicts, civil disorders and any adverse changes in the political, economic or
social conditions in the United States (each occurrence of such circumstances
shall be deemed a “Force Majeure Event”); and (ii) that the Company could not be
reasonably expected to have avoided or overcome the circumstances or the
consequences of such Force Majeure Event.




[Signature page to follow.]














20










JS EmpAgmt

Initial ______




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
for all purposes as of the Effective Date.




Arrogene NanoTechnology, Inc.

A California Corporation













By: ___/s/ Bob Stuckelman_________

Bob Stuckelman

Chairman of the Board




“Executive”




/s/ Jeffery Sperber

Jeffery Sperber





21










JS EmpAgmt

Initial ______


